      Case 1:18-cv-04727-ELR Document 1-2 Filed 10/11/18 Page 1 of 7




July 18, 2018

Via email and regular mail

Honorable Brian P. Kemp
Secretary of State
Georgia Department of Sate
214 State Capitol
Atlanta, GA 30334
Attention: Ryan Germany, General Counsel

Re:    Non-compliance with Section 8 of the National Voter Registration Act of
       1993 (52 U.S.C. § 20507, 20510(b)(2)(NVRA))

Dear Secretary Kemp:

We write to you on behalf of the Georgia Coalition for the People’s Agenda, Inc.
(“GCPA”), Asian Americans Advancing Justice – Atlanta, Inc. (“Advancing
Justice – Atlanta”), ProGeorgia State Table, Inc. (“ProGeorgia”), Georgia State
Conference of the NAACP (“GA NAACP”), Georgia Association of Latino
Elected Officials, Inc. (“GALEO”) and New Georgia Project, Inc. (“NGP”), their
respective members and/or affiliates, and others similarly situated, to notify
you that the enactment and implementation of the voter registration
provisions of Georgia Act 250 (House Bill 268) (2017) (“HB 268”), as it amended
O.C.G.A. § 21-2-220.1, violate Section 8 of the National Voter Registration Act
of 1993 (“NVRA”), 52 U.S.C. § 20507.

                Section 8 of the National Voter Registration Act

Section 8 of the NVRA provides as follows:

       In the administration of voter registration for elections for
       Federal office, each State shall—

       (1) ensure that any eligible applicant is registered to vote
       in an election-

       …




                                       1
     Case 1:18-cv-04727-ELR Document 1-2 Filed 10/11/18 Page 2 of 7



      (B) in the case of registration by mail under section 20505 of this
      title, if the valid voter registration form of the applicant is
      postmarked not later than the lesser of 30 days, or the period
      provided by State law, before the date of the election;

      (C) in the case of registration at a voter registration agency, if the
      valid voter registration form of the applicant is accepted at the
      voter registration agency not later than the lesser of 30 days, or
      the period provided by State law, before the date of the election;
      and

      (D) in any other case, if the valid voter registration form of the
      applicant is received by the appropriate State election official not
      later than the lesser of 30 days, or the period provided by State
      law, before the date of the election…..”

52 U.S.C. § 20507(a)(1) (emphasis added).

Section 8 of the NVRA also provides that:

      “Any State program or activity to protect the integrity of the
      electoral process by ensuring the maintenance of an accurate and
      current voter registration roll for elections for Federal office

      (1) shall be uniform, nondiscriminatory, and in compliance with
      the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.)….”

52 U.S.C. § 20507(b)(1).

           Georgia’s Exact Match Protocol Violates Section 8

It has come to our attention that as a result of the enactment and
implementation of O.C.G.A. § 21-2-220.1, the State of Georgia, your office and
County registrars are failing to ensure that eligible Georgia voter registration
applicants who submit complete and accurate voter registration forms are
registered to vote in violation of Section 8 of the NVRA.

Specifically, as a result of your enforcement of O.C.G.A. § 21-2-220.1, voter
registration applicants are flagged and placed in “pending” status if the
information on their voter registration form does not exactly match similar
personal information in the Georgia Department of Driver Services (DDS)
database or the Social Security Administration Help America Voter
Verification (SSA HAVV) databases. If voters do not cure this “no-match,” they
are removed from the registration rolls after 26 months. This “exact match”


                                        2
     Case 1:18-cv-04727-ELR Document 1-2 Filed 10/11/18 Page 3 of 7



protocol is not used in most other states because of its extraordinarily high
error rate. By employing the demonstrably flawed “exact match” protocol as
part of the voter registration process, the State of Georgia, your office and
Country registrars have prevented, and will continue to prevent, eligible
Georgia citizens from becoming fully registered voters in violation of Section 8
of the NVRA.

All relevant parties, including your office, have been on actual notice since at
least 2009 that the “exact match” voter registration protocol—first introduced
as an administrative policy by your office in 2009 and now enforced through
O.C.G.A. § 21-2-220.1—produces a high volume of “no-match” results, even
when eligible applicants have submitted entirely accurate information on their
voter registration forms. This often occurs through no fault of the applicant.
For example, any time there is a data entry error in the transfer of information
from paper voter registration applications to the state’s electronic voter
registration system or in the entry of applicants’ personal information in the
DDS or SSA HAVV databases, there will be a “no-match.”

These problems are endemic to the SSA HAVV system. As you are aware, the
Social Security Administration’s Inspector General published a report
identifying serious flaws with the SSA HAVV verification system that have
produced large numbers of false “no-matches” and inconsistent verification
results. See, Audit Report No. A-03-09-29115, Office of the Inspector General
of the Social Security Administration, “Quick Response Evaluation: Accuracy
of the Help America Vote Verification Program Responses,” June 2009. The
SSA Inspector General’s report warned states that the high no-match response
rate and the inconsistent verification responses limited its usefulness in the
voter registration process:

       We believe the high no-match response rate and the inconsistent
       verification responses can be attributed to the lack of (1) a unique
       identifier (full SSN), (2) flexible matching criteria, and (3) testing
       to assess the accuracy of the verification responses. Because of the
       limitations of the matching criteria established by the legislation,
       the HAVV program may indicate a no-match when a match does
       in fact exist in SSA records. . . . [T]he high no-match response rate
       and the inconsistent verification responses could hinder the
       States’ ability to determine whether applicants should be allowed
       to vote.

Id. at 4.

Despite being on notice of the high “no-match” rates, inconsistent verification
responses and other serious flaws with the SSA HAVV verification system, the


                                         3
     Case 1:18-cv-04727-ELR Document 1-2 Filed 10/11/18 Page 4 of 7



Georgia General Assembly nevertheless enacted HB 268 into law. The bill
requires that the SSA HAVV system be employed to “verify” applicants who
provide the last four digits of their Social Security number on their registration
forms. Moreover, it appears that the problems with the SSA HAVV system are
exacerbated by your office’s use of a similarly flawed “exact match” protocol for
verifying applicants against the DDS database.

As you are also aware, the “exact match” verification process
disproportionately prevented tens of thousands of eligible African-American,
Latino-American and Asian-American Georgia citizens from successfully
completing the voter registration process between 2010 and 2016 because of
inherent deficiencies in the “exact match” verification protocol. See, GA
NAACP v. Kemp, 2:16cv219-WCO.

As noted in a recent article by Reuters, the “exact match” verification protocol
continues to disproportionately and negatively impact minority applicants.
See Tim Reid & Grant Smith, “Missing hyphens will make it hard for some
people to vote in U.S. election,” https://www.reuters.com/article/us-usa-
election-laws-insight/missing-hyphens-will-make-it-hard-for-some-people-to-
vote-in-u-s-election-idUSKBN1HI1PX. Thus, the “exact match” verification
process also violates 52 U.S.C. § 20507(b)(1) because it lacks uniformity and
operates in a discriminatory manner. For those reasons, it also runs afoul of
the Voting Rights Act of 1965.

  Processing of Naturalized Citizens Registration Violates Section 8

In addition to the overall flaws in the “exact match” protocol, current practice
raises additional concerns under the NVRA with respect to naturalized
citizens. As you are aware, eligible Georgia citizens are frequently identified
as non-citizens through the “exact match” process when their voter registration
data is matched against GA DDS records. This often occurs because, among
other reasons, GA DDS records are not automatically updated to reflect when
a green card-holder or other non-citizen with a Georgia driver’s license becomes
a naturalized U.S. citizen.

Many naturalized citizens receive assistance when registering to vote at
naturalization ceremonies in Georgia and regularly include copies of their
naturalization certificates with proof of their identity when they submit voter
registration applications. Unfortunately, however, it appears that many of
these individuals are placed into “pending” status because of a “no-match” even
when they already provided proof of citizenship with their original application.
As a result of this “pending” status, they are subject to purging after 26
months. This procedure is not required by the statute, confuses applicants, and
violates Section 8 of the NVRA.


                                        4
      Case 1:18-cv-04727-ELR Document 1-2 Filed 10/11/18 Page 5 of 7




        Enforcement of HB 268 Must Be Changed to Protect Voters

Ultimately, HB 268 was enacted without sufficient safeguards to prevent
unduly burdening eligible voter registration applicants or the cancellation of
complete and accurate registration applications.

Please be advised that this letter serves as written notice pursuant to 52 U.S.C.
§ 205010(b)(3) that if the continuing violations of Section 8 are not corrected
immediately, the aforementioned civic engagement and civil rights
organizations may take legal action to enforce the NVRA. In the event that
litigation becomes necessary, the organizations may consider additional legal
claims under Section 2 of the Voting Rights Act of 1965, the Civil Rights Act of
1964, and the United States Constitution.

We hope, of course, that litigation will not become necessary and that a solution
will be reached swiftly. Please contact us as soon as possible to discuss a
possible resolution to this matter.

Sincerely,


Lawyers’ Committee for Civil Rights Under Law

By
     s/ Julie M. Houk1
     Senior Special Counsel
     Voting Rights Project
     Lawyers’ Committee for Civil Rights Under Law
     1401 New York Avenue NW, Suite 400
     Washington, DC 20005
     Email: jhouk@lawyerscommittee.org
     Telephone: 202.662.8391

Campaign Legal Center

By
     s/ Danielle Lang
     Senior Legal Counsel, Voting Rights & Redistricting
     Campaign Legal Center
     1411 K St. NW Suite 1400
     Washington, DC 20002

1Admitted to practice law in the District of Columbia, California, New Hampshire,
Massachusetts and Illinois (Registered voluntarily inactive in Illinois).


                                             5
       Case 1:18-cv-04727-ELR Document 1-2 Filed 10/11/18 Page 6 of 7



      Email: dlang@campaignlegalcenter.org
      Telephone: 202-856-7911

Asian Americans Advancing Justice – Atlanta, Inc.

By
      s/ Phi Nguyen
      Litigation Director
      Asian Americans Advancing Justice – Atlanta
      5680 Oakbrook Parkway, Suite 148
      Norcross, Georgia 30093
      Email: pnguyen@advancingjustice-atlanta.org
      Telephone: 770-818-6147

Hughes Hubbard and Reed LLP

By
      s/ Vilia B. Hayes
      Hughes Hubbard & Reed LLP
      One Battery Park Plaza
      New York, NY 10004
      Email: vilia.hayes@hugheshubbard.com
      Telephone 212-837-6839

The Law Office of Bryan L. Sells LLC

By
      s/ Bryan L. Sells
      The Law Office of Bryan L. Sells, LLC
      PO Box 5493
      Atlanta, Georgia 31107-0493
      Telephone: (404) 480-4212
      Email: bryan@bryansellslaw.com


cc:      Georgia Attorney General’s Office

         Clayton County Board of Elections and Registration
         Dorothy Foster Hall, Chair
         Jonesboro Historical Courthouse, Main Floor
         121 South McDonough Street
         Jonesboro, GA 30236




                                        6
Case 1:18-cv-04727-ELR Document 1-2 Filed 10/11/18 Page 7 of 7




 DeKalb County Board of Registration and Elections
 Samuel Tillman, Chairman
 4380 Memorial Drive, Suite 300
 Decatur, GA 30032-1239

 Fulton County Board of Registration and Elections
 Ms. Mary Carole Cooney, Chairperson
 130 Peachtree St. SW
 Suite 2186
 Atlanta, GA 30303

 Gwinnett County Board of Registration and Elections
 Stephen Day, Chairman
 75 Langley Drive
 Lawrenceville, GA 30046

 Hall County Board of Elections and Voter Registration
 Dr. Tom Smiley, Chairman
 P.O. Drawer 1435
 Gainesville, GA 30503




                               7
